ON MOTION FOR REHEARING.
LATTIMORE, Judge.
In each case cited by appellant in his motion for rehearing, the matter about which complaint is made, that he was not allowed to interrogate the jury panel on their voir dire, was something pertinent to some issue from which, or by reason of which, there might come injury as a result of his being deprived of valuable information, but when the matter about which he so sought to ask them is stated in the record, and it appears clearly one about which no legitimate issue could be made on the trial, or from refusal to permit which no injury could result, we are still unable to see how he could predicate injury upon the court’s action in this case in refusing to allow appellant to ask the jury if prejudice existed in their minds against a man who defended, in a child desertion case, on the ground that the child was not his.
The motion for rehearing will be overruled.

Overruled.